Citation Nr: 1621524	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.M.H.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran's currently diagnosed depressive disorder is related to his service-connected tinnitus. 


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder, as secondary to service-connected tinnitus, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that he developed a psychiatric disorder as a result of his service-connected tinnitus.  Accordingly, the Veteran does not contend, and the evidence does not show, that a current psychiatric disorder is related to his military service.   

During the pendency of the appeal, the Veteran has been diagnosed with major depression and dementia.  A June 2008 VA psychiatry note reflects a diagnosis of major depression.  It was noted that the Veteran was irritable and anxious.  An October 2011 VA psychiatry note shows that the Veteran was finding it hard to live with his tinnitus.  He also noted experiencing memory loss.  A diagnosis of major depression non-psychotic, Dementia Alzheimer's type was provided.  In a February 2013 VA psychiatry note, the Veteran complained about his tinnitus and how it affected his mood.   

The Veteran was afforded VA examinations in August 2013, April 2015, and October 2015.  A VA medical addendum dated in October 2014 is also of record.  In remands dated in August 2014, January 2015, July 2015 and December 2015, the Board found that the VA examinations and medical addendum were inadequate, because significant facts of the case were not accounted for or the opinions and rationales provided did not address a relation to service or if the claimed psychiatric disorder was caused or aggravated by the Veteran's tinnitus. 

In a December 2015 VA medical opinion report, the VA examiner stated that although the Veteran's cognitive impairment overshadowed other psychiatric symptoms, the possibility of a depressive disorder could not be ruled out.  The VA examiner noted the VA psychiatric records included the diagnosis of major depression and the Veteran's statements regarding his tinnitus.  The VA examiner stated that the depressive disorder was "at least as likely as not" proximately due to or the result of the Veteran's service-connected condition.  

The Veteran was afforded another VA examination in March 2016.  Upon examination, a diagnosis of dementia of the Alzheimer type was provided.  The VA examiner stated that the Veteran's Alzheimer dementia was not due to, incurred, related or associated with the Veteran's military service.  The VA examiner stated that there were no psychiatric complaints or findings in the Veteran's service treatment records and that the Veteran sought treatment for psychiatric care 51 years after separation.  The VA examiner also stated that there was no relation between the diagnosis of dementia of the Alzheimer type and his service-connected tinnitus.  The VA examiner determined that the Veteran's Alzheimer dementia and service-connected tinnitus were in different time frames, had different etiologies, a different pathophysiology and were in different anatomical systems.  There was no relation of one to the other. 

After a review of the evidence of record, the medical evidence shows that the current depressive disorder is related to the Veteran's service-connected tinnitus.  Accordingly, service connection for a depressive disorder is warranted.


ORDER

Service connection for a depressive disorder, as secondary to service-connected tinnitus, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


